
	
		II
		Calendar No. 461
		110th CONGRESS
		1st Session
		S. 2285
		[Report No. 110–215]
		IN THE SENATE OF THE UNITED STATES
		
			November 1, 2007
			Mr. Dodd, from the
			 Committee on Banking, Housing, and Urban
			 Affairs, reported the following original bill; which was read
			 twice and placed on the calendar
		
		A BILL
		To reauthorize the Federal terrorism risk insurance
		  program, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Terrorism Risk Insurance
			 Program Reauthorization Act of 2007.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Definition of act of terrorism.
					Sec. 3. Reauthorization of the Program.
					Sec. 4. Annual liability cap.
					Sec. 5. Enhanced reports to Congress.
				
			2.Definition of
			 act of terrorismSection
			 102(1)(A)(iv) of the Terrorism Risk Insurance Act of 2002 (15 U.S.C. 6701 note)
			 is amended by striking acting on behalf of any foreign person or foreign
			 interest.
		3.Reauthorization
			 of the Program
			(a)Termination
			 dateSection 108(a) of the Terrorism Risk Insurance Act of 2002
			 (15 U.S.C. 6701 note) is amended by striking 2007 and inserting
			 2014.
			(b)Additional
			 program yearsSection 102(11) of the Terrorism Risk Insurance Act
			 of 2002 (15 U.S.C. 6701 note) is amended by adding at the end the
			 following:
				
					(G)Additional
				program yearsExcept when used as provided in subparagraphs (B)
				through (F), the term Program Year means, as the context requires,
				any of Program Year 1, Program Year 2, Program Year 3, Program Year 4, Program
				Year 5, or any of calendar years 2008 through
				2014.
					.
			(c)Conforming
			 amendmentsThe Terrorism Risk Insurance Act of 2002 (15 U.S.C.
			 6701 note) is amended—
				(1)in section
			 102(7)(F)—
					(A)by inserting
			 and each Program Year thereafter before , the
			 value; and
					(B)by striking
			 preceding Program Year 5 and inserting preceding that
			 Program Year;
					(2)in section
			 103(e)(1)(A), by inserting and each Program Year thereafter
			 after Year 5;
				(3)in section
			 103(e)(1)(B)(ii), by inserting before the period at the end and any
			 Program Year thereafter;
				(4)in section
			 103(e)(2)(A), by striking of Program Years 2 through 5 and
			 inserting Program Year thereafter;
				(5)in section
			 103(e)(3), by striking of Program Years 2 through 5, and
			 inserting other Program Year; and
				(6)in section
			 103(e)(6)(E), by inserting and any Program Year thereafter after
			 Year 5.
				4.Annual liability
			 cap
			(a)In
			 generalSection 103(e)(2) of
			 the Terrorism Risk Insurance Act of 2002 (15 U.S.C. 6701 note) is
			 amended—
				(1)in subparagraph
			 (A)—
					(A)by striking
			 (until such time as the Congress may act otherwise with respect to such
			 losses); and
					(B)in clause (ii),
			 by striking that amount and inserting the amount of such
			 losses; and
					(2)in subparagraph
			 (B), by inserting before the period at the end , except that,
			 notwithstanding paragraph (1) or any other provision of Federal or State law,
			 no insurer may be required to make any payment for insured losses in excess of
			 its deductible under section 102(7) combined with its share of insured losses
			 under paragraph (1)(A) of this subsection.
				(b)Notice to
			 congressSection 103(e)(3) of the Terrorism Risk Insurance Act of
			 2002 (15 U.S.C. 6701 note) is amended—
				(1)by adding at the
			 end the following: The Secretary shall provide an initial notice to
			 Congress not later than 15 days after the date of an act of terrorism, stating
			 whether the Secretary estimates that aggregate insured losses will exceed
			 $100,000,000,000.; and
				(2)by striking
			 and the Congress shall and all that follows through the end of
			 the paragraph and inserting a period.
				(c)Regulations for
			 pro rata payments; report to congressSection 103(e)(2)(B) of the Terrorism Risk
			 Insurance Act of 2002 (15 U.S.C. 6701 note) is amended—
				(1)by striking For purposes and
			 inserting the following:
					
						(i)In
				generalFor
				purposes
						;
				and
				(2)by adding at the
			 end the following:
					
						(ii)RegulationsNot later than 240 days after the date of
				enactment of the Terrorism Risk Insurance
				Program Reauthorization Act of 2007, the Secretary shall issue
				final regulations for determining the pro rata share of insured losses under
				the Program when insured losses exceed $100,000,000,000, in accordance with
				clause (i).
						(iii)Report to
				CongressNot later than 120 days after the date of enactment of
				the Terrorism Risk Insurance Program
				Reauthorization Act of 2007, the Secretary shall provide a report
				to the Committee on Banking, Housing, and Urban Affairs of the Senate and the
				Committee on Financial Services of the House of Representatives describing the
				process to be used by the Secretary for determining the allocation of pro rata
				payments for insured losses under the Program when such losses exceed
				$100,000,000,000.
						.
				(d)DisclosureSection
			 103(b) of the Terrorism Risk Insurance Act of 2002 (15 U.S.C. 6701 note) is
			 amended—
				(1)by redesignating
			 paragraphs (3) and (4) as paragraphs (4) and (5), respectively; and
				(2)by inserting
			 after paragraph (2) the following:
					
						(3)in the case of any policy that is issued
				after the date of enactment of the Terrorism
				Risk Insurance Program Reauthorization Act of 2007, the insurer
				provides clear and conspicuous disclosure to the policyholder of the existence
				of the $100,000,000,000 cap under subsection (e)(2), at the time of offer,
				purchase, and renewal of the
				policy;
						.
				5.Enhanced reports
			 to Congress
			(a)Study and
			 report on insurance for nuclear, biological, chemical, and radiological
			 terrorist eventsSection 108
			 of the Terrorism Risk Insurance Act of 2002 (15 U.S.C. 6701 note) is amended by
			 adding at the end the following:
				
					(f)Insurance for
				Nuclear, Biological, Chemical, and Radiological Terrorist Events
						(1)StudyThe
				Comptroller General of the United States shall examine—
							(A)the availability
				and affordability of insurance coverage for losses caused by terrorist attacks
				involving nuclear, biological, chemical, or radiological materials;
							(B)the outlook for
				such coverage in the future; and
							(C)the capacity of
				private insurers and State workers compensation funds to manage risk associated
				with nuclear, biological, chemical, and radiological terrorist events.
							(2)ReportNot
				later than 1 year after the date of enactment of the
				Terrorism Risk Insurance Program
				Reauthorization Act of 2007, the Comptroller General shall submit
				to the Committee on Banking, Housing, and Urban Affairs of the Senate and the
				Committee on Financial Services of the House of Representatives a report
				containing a detailed statement of the findings under paragraph (1), and
				recommendations for any legislative, regulatory, administrative, or other
				actions at the Federal, State, or local levels that the Comptroller General
				considers appropriate to expand the availability and affordability of insurance
				for nuclear, biological, chemical, or radiological terrorist
				events.
						.
			(b)Study and
			 report on availability and affordability of terrorism insurance in specific
			 marketsSection 108 of the
			 Terrorism Risk Insurance Act of 2002 (15 U.S.C. 6701 note) is amended by adding
			 at the end the following:
				
					(g)Availability
				and Affordability of Terrorism Insurance in Specific Markets
						(1)StudyThe
				Comptroller General of the United States shall conduct a study to determine
				whether there are specific markets in the United States where there are unique
				capacity constraints on the amount of terrorism risk insurance
				available.
						(2)Elements of
				studyThe study required by paragraph (1) shall contain—
							(A)an analysis of
				both insurance and reinsurance capacity in specific markets, including pricing
				and coverage limits in existing policies;
							(B)an assessment of
				the factors contributing to any capacity constraints that are identified;
				and
							(C)recommendations
				for addressing those capacity constraints.
							(3)ReportNot
				later than 180 days after the date of enactment of the
				Terrorism Risk Insurance Program
				Reauthorization Act of 2007, the Comptroller General shall submit
				a report on the study required by paragraph (1) to the Committee on Banking,
				Housing, and Urban Affairs of the Senate and the Committee on Financial
				Services of the House of
				Representatives.
						.
			(c)Ongoing
			 reportsSection 108(e) of the
			 Terrorism Risk Insurance Act of 2002 (15 U.S.C. 6701 note) is amended—
				(1)in paragraph (1)—
					(A)by inserting ongoing before
			 analysis; and
					(B)by striking
			 , including and all that follows through the end of the
			 paragraph, and inserting a period; and
					(2)in paragraph (2)—
					(A)by inserting and thereafter in 2010
			 and 2013, after 2006,; and
					(B)by striking
			 subsection (a) and inserting paragraph
			 (1).
					
	
		November 1, 2007
		Read twice and placed on the calendar
	
